DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 5-8 and 11-12 are now pending.
Double Patenting
Previously made double patenting rejection has been withdrawn in view of terminal disclaimer filed by the applicant.
Response to Arguments
Applicant’s amendments as filed on 04/20/2022 have been fully considered and entered. In view of the amendments, current rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection have been made in view of Graumann. 
Applicant arguments regarding cited prior arts, specifically, Hosoda, not teaching all the newly amended features as described in applicant remarks on pages 8-9 have been rendered moot in light of new combination now made in view of Hosoda and Graumann, where all the newly added limitations have been successfully shown to be taught by the new combination, please see detailed rejection(s) below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda, US 2008/0049148 in view of Graumann et al., US 6,628,977.
Regarding claim 1, Hosada discloses an information processing device (display control device 1, fig. 2, paragraph 37) comprising: a controller (CPU 11 with communication control unit 17, fig. 2, paragraphs 39-41) that controls a notification of a linkage function corresponding to a plurality of selected files (paragraphs 58-68, notification in terms of display regarding the album consisting of all the linkage related to selected plurality of files included in the album is shown and even provided to the digital camera 2),
wherein when portions in images associated with the selected files are selected, the controller (CPU 11 with communication control unit 17, fig. 2, paragraphs 39-41) controls the notification of the linkage function corresponding to the selected portions (note that album with linkage files including both the still and moving images can be selected, for instance, when CIMG0001.jpg (one image) and CIMG002.mov (video file: plurality of images) are selected  then the portions in images associated with video file as selected are linked with other selected images and notification in terms of displaying/arranging is performed corresponding to desired files as selected with different formats/portions in an album paragraphs 136-144, 58-68), 
wherein the controller controls the notification of the linkage function corresponding to a combination of the plurality of selected portions (note that album with linkage files including both the still and moving images are selected, then the linkage files are arranged/displayed corresponding to selected files with different formats/portions in an album paragraphs 136-144, 58-68).
Hosada discloses reproducing displaying image in superimposing manner, paragraph 122 but fails to explicitly disclose controlling notification of linkage function corresponding to a combination of plurality of selected images/files combined by a superimposing operation.
However, Graumann teaches controlling notification (displaying) of linkage function corresponding to a combination of plurality of selected images/files combined by a superimposing operation (col. 6, lines 5-30, claim 1, “producing a linkage between said image data of said first set and said image data of said second set; (d) dependent on said linkage, superimposing said image data of said first set with said image data of said second set to form a fused set of image data; and (e) producing a fusion image from said fused set of image data and displaying said fusion image obtained from the fused set of image data”).
It would have been advantageous to modify the information processing device as disclosed by Hosoda to include linkage and superimposing techniques as taught by Graumann. The motivation for the skilled artisan in doing so is to effectively provide linking relationship between the image data of two different data sets as taught by Graumann at second paragraph in summary section. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Hosoda with Graumann to reach the aforementioned advantage.
Regarding claim 5, Hosada further discloses wherein the linkage function is a function which is to be executed on the selected files (paragraphs 58-68, note that linkage function among selected files is executed and displayed, see also paragraphs 119-128).
Regarding claim 7, it recites similar features, as claim 1, except claim 7 is a method claim. Thus, arguments made for claim 1 are applicable for claim 7.
Regarding claim 11, Hosada discloses a non-transitory computer readable medium storing a program causing a computer to execute information processing (paragraph 17, claim 23). Rest of the claim is just a non-transitory computer readable medium version of claim 1, see rationale as applied above. 

Claims 2, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda, US 2008/0049148 in view of Graumann et al., US 6,628,977 as applied in claim 1 above and further in view of Kobashi, US 2011/0007352.
Regarding claim 2, Hosada further discloses wherein the controller (CPU 11 with communication control unit 17, fig. 2, paragraphs 39-41) controls the notification of the linkage function corresponding to selecting the plurality of selected files (note that album with linkage files including both the still and moving images (plurality of different files) are selected and linkage files in the album are arranged/displayed in a sequential order corresponding to their names in an album, paragraphs 136-144, 58-68, fig. 10).
Hosada and Graumann fails to explicitly teach providing notification of linkage corresponding to an order of selected files.
However, Kobashi teaches providing the notification of linkage corresponding to an order of selecting the plurality of selected files (paragraphs 95-96, fig. 8, note that “information 821 and 823 is selected document information and an instruction to change the order for merging the selected document information can be received when the user selects a button 824 or 825. More specifically, with respect to the document information selected by the user on the user interface illustrated in FIG. 6, a specific rule, for example a merging order of the document information merged based on a file extension order, file date order, and a file selection order, can be freely changed”).
It would have been advantageous to modify the information processing device as disclosed by Hosoda and Graumann to include order selecting techniques as taught by Kobashi. The motivation for the skilled artisan in doing so is to have a specific rule by which a merging order of the document information merged based on a file selection order, can be freely and easily changed and managed for a user as taught by Kobashi at paragraph 96. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Hosoda and Graumann with Kobashi to reach the aforementioned advantage.
Regarding claim 8, it recites similar features, as claim 2, except claim 8 is a method claim. Thus, arguments made for claim 2 are applicable for claim 8.
Regarding claim 12, it recites similar features, as claim 2, and thus is rejected on the same rationale. 
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoda, US 2008/0049148 in view of Graumann et al., US 6,628,977 as applied in claim 1 above and further in view of Hong, US 2010/0002096.
Regarding claim 6, Hosada and Graumann fails to explicitly teach linkage function is a function of adding information included in a first file among the plurality of selected files to a second file.
However, Hong teaches linkage function is a function which is to be executed on the selected files (paragraphs 18, 68, 75, claim 9), wherein the linkage function is a function of adding information included in a first file among the plurality of selected files to a second file (Hong, paragraphs 69-76, user can select and arrange plurality of selected linkage image files for display as desired  and manipulating information from one file to another with deciding which file to appear first or second and so on).
It would have been advantageous to modify the information processing device as disclosed by Hosoda and Graumann to include linkage function techniques as taught by Hong. The motivation for the skilled artisan in doing so is such that linkage information representing relations between a pluralities of image files is recorded as metadata in each of the plurality of image files, so that a large number of image files are more easily and conveniently classified as taught by Hong at paragraph 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Hosoda and Graumann with Hong to reach the aforementioned advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2003-316770 as submitted in IDS – teaches displaying plurality of files are selected to be combined and the order of documents to be coupled and changed – paragraphs 63-83.
Sasaki, US 2017/0039016 – teaches linkage system for linking documents between devices.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672  

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672